                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ILLINOIS

GARNELL GENERALLY, # N-67686,                         )
                                                      )
                         Petitioner,                  )
                                                      )
        vs.                                           )        Case No. 18-cv-1998-NJR
                                                      )
JACQUELINE LASHBROOK,                                 )
                                                      )
                         Respondent.                  )


                                MEMORANDUM AND ORDER
ROSENSTENGEL, Chief Judge:

        Petitioner Garnell Generally was convicted by a jury in Madison County, Illinois, of murder,

which he committed as a juvenile just three weeks before his 18th birthday. (Doc. 1-1, Doc. 12). On

April 4, 1986, the trial judge sentenced Generally to life in prison without the possibility of parole.

(Doc. 1-1, pp. 5-6; Doc. 12, p. 1-2); People v. Generally, 90 N.E.3d 991, ¶ 7 (Ill. App. 2017). Generally

argues that he is entitled to habeas corpus relief under 28 U.S.C. § 2254 because in imposing the

discretionary life sentence, the trial court did not properly consider the factors set forth in Miller v.

Alabama, 567 U.S. 460 (2012), made retroactively applicable on collateral review by Montgomery v.

Louisiana, 136 S. Ct. 718 (2016), and the appellate court unreasonably applied those cases in affirming

the denial of leave to file his most recent successive post-conviction petition. (Doc. 1-1, pp. 6-11).

        Generally has exhausted his state court remedies, including several post-conviction challenges.

He filed this petition for writ of habeas corpus in this district court on October 16, 2018. 1 (Doc. 1,

p. 15). This matter is now before the Court on Respondent’s motion to dismiss (Doc. 12), which argues

that the petition is time-barred. Generally responded to the motion (Doc. 20).




1
 The “mailbox rule” applies to a petition under Section 2254. Jones v. Bertrand, 171 F.3d 499 (7th Cir. 1999);
Rule 3(d) of the Rules Governing Section 2254 Cases.

                                                      1
                                             RELEVANT FACTS

        In view of the issue raised in Respondent’s motion, it is not necessary to delve too deeply into

the facts underlying Generally’s conviction. Generally and three companions robbed and beat the

victim; Generally administered the fatal blows with a car jack. People v. Generally, 525 N.E.2d 106,

112 (Ill. App. 1988) (affirming conviction and sentence on direct appeal).

        After the appellate court affirmed Generally’s conviction, the Illinois Supreme Court denied

his petition for leave to appeal (“PLA”) on October 6, 1988. People v. Generally, 530 N.E.2d 255

(table) (Ill. 1988).

        Generally sought post-conviction relief in 1990 and 2001 without success. (Doc. 12, p. 2; Doc.

12-1, p. 1; Doc. 12-2; Doc. 12-3); People v. Generally, 807 N.E.2d 978 (table) (Ill. 2004); People v.

Generally, 855 N.E.2d 284 (table) (Ill. App. 2003); People v. Generally, 656 N.E.2d 811 (table)

(Ill. App. 1993).

        On April 28, 2014, Generally sought leave to bring a successive post-conviction petition to

challenge his discretionary life sentence pursuant to Miller v. Alabama. (Doc. 12-4). The trial court

denied leave, and on October 18, 2017, the Illinois Appellate Court affirmed the denial. (Doc. 12-1);

People v. Generally, 90 N.E.3d 991 (Ill. App. 2017) (published opinion issued on December 12, 2017).

Generally’s PLA was denied on January 18, 2018. People v. Generally, 94 N.E.3d 642 (table)

(Ill. 2018). This habeas petition followed.

                                    APPLICABLE LEGAL STANDARDS

        28 U.S.C. § 2244 creates a one-year limitation period for filing a petition for writ of habeas

corpus. Under 28 U.S.C. § 2244(d)(1), a person convicted in state court must file his federal habeas

petition within one year of the latest of:

             (A) the date on which the judgment became final by the conclusion of direct review
                 or the expiration of the time for seeking such review;

             (B) the date on which the impediment to filing an application created by State
                 action in violation of the Constitution or laws of the United States is removed,
                                                    2
                   if the applicant was prevented from filing by such State action;

               (C) the date on which the constitutional right asserted was initially recognized by
                   the Supreme Court, if the right has been newly recognized by the Supreme
                   Court and made retroactively applicable to cases on collateral review; or

               (D) the date on which the factual predicate of the claim or claims presented could
                   have been discovered through the exercise of due diligence.

           The one-year statute of limitations is tolled during the pendency of a “properly-filed” state

post-conviction petition. 28 U.S.C. § 2244(d)(2). The one-year statute of limitations is also “subject to

equitable tolling in appropriate cases.” Holland v. Florida, 560 U.S. 631, 645 (2010). Equitable tolling

applies only where the petitioner shows “‘(1) that he has been pursuing his rights diligently, and (2) that

some extraordinary circumstance stood in his way’ and prevented timely filing.” Holland, 560 U.S. at

649 (citing Pace v. DiGuglielmo, 544 U.S. 408, 418 (2005)).

                                                   ANALYSIS

           Generally’s habeas filing time frame will be determined by reference to either subparts (A) or

(C) of Section 2244(d)(1). Under 2244(d(1)(A), his judgment of conviction became final on January

4, 1989, 90 days after the Illinois Supreme Court denied his PLA on October 6, 1988. See Anderson v.

Litscher, 281 F.3d 672, 674-75 (7th Cir. 2002) (conviction becomes final when time to file petition for

review by the United States Supreme Court expires, even if such review is not sought). As Respondent

points out, because Generally’s conviction became final prior to the April 24, 1996, enactment of the

AEDPA, 2 he had a one-year grace period within which to file for federal habeas relief, which extended

his filing window to April 24, 1997. (Doc. 12, pp. 3-4); Newell v. Hanks, 283 F.3d 827, 832 (7th Cir.

2002). Generally missed that deadline by more than 20 years, and he did not file any post-conviction

petition between April 24, 1996 and April 24, 1997 that could have tolled his time limit under Section

2244(d)(2). (See Doc. 12, p. 4 n.2).




2
    The Antiterrorism and Effective Death Penalty Act of 1996 (28 U.S.C. § 2241 et seq.).

                                                        3
        Section 2244(d)(1)(C) could apply to a petition brought in the wake of Miller v. Alabama, 567

U.S. 460 (2012). Miller held that mandatory sentences of life without parole for juvenile offenders

violate the Eighth Amendment. The Supreme Court in Montgomery v. Louisiana, 136 S. Ct. 718

(2016), made the Miller rule retroactively applicable on collateral review. Respondent argues that

Miller does not apply at all to Generally’s case, because his life sentence was not mandatory, but

instead was imposed within the trial court’s discretion. (Doc. 12, pp. 4-5).

        Assuming for the sake of argument that the Miller rule is applicable here, 3 Generally missed

the one-year filing deadline under Section 2244(d)(1)(C). Respondent correctly observes that, because

the Miller decision was issued on June 25, 2012, a federal habeas petition asserting a Miller violation

must have been filed no later than June 25, 2013. (Doc. 12, pp. 6-7). See Dodd v. United States, 545

U.S. 353, 358 (2005) (1-year limitation period under 28 U.S.C. § 2255 begins when the Supreme Court

initially recognized the new constitutional right, not on the date the right was declared retroactive);

Johnson v. Robert, 431 F.3d 992, 992-93 (7th Cir. 2005) (applying Dodd rule to “materially identical”

language in § 2244(d)(1)(C)). Generally did not file any application for relief (state or federal) until

well after the June 25, 2013, deadline expired.

        Generally explains that his habeas petition is timely because he filed his state post-conviction

petition two months after the Illinois Supreme Court (on March 20, 2014) declared in People v. Davis,

6 N.E.3d 709 (Ill. 2014), that Miller v. Alabama would be applied retroactively. (Doc. 1, p. 13). He

then filed the instant petition within one year of the January 18, 2018, denial of his PLA by the Illinois

Supreme Court. Unfortunately for him, however, his 2014 state post-conviction petition did not serve

to toll the limitations period purportedly re-started by Miller, which had already expired on June 25,

2013. Once the one-year time limit for seeking habeas relief has expired, a later-filed collateral attack

cannot “toll” the intervening lapse of time to allow for another chance to file a habeas petition. De


3
 Because this action will be dismissed as untimely, the Court will not reach the issue of whether Miller would
afford Generally any relief.

                                                      4
Jesus v. Acevedo, 567 F.3d 941, 943 (7th Cir. 2009) (“a state proceeding that does not begin until the

federal year has expired is irrelevant”).

        The only issue remaining is whether Generally is entitled to equitable tolling to excuse the

lapse of time from his June 25, 2013, filing deadline (following Miller) to the date he brought this

action on October 16, 2018. Equitable tolling is “an extraordinary remedy that is ‘rarely granted.’”

Obriecht v. Foster, 727 F.3d 744, 748 (7th Cir. 2013) (quoting Simms v. Acevedo, 595 F.3d 774, 781

(7th Cir. 2010)). In order for equitable tolling to apply, a habeas petitioner must demonstrate diligent

pursuit of his rights, and identify some extraordinary circumstance that prevented him from timely

filing his petition. Holland v. Florida, 560 U.S. 631, 649 (2010). The habeas petitioner has the burden

to establish both of these factors. Tucker v. Kingston, 538 F.3d 732, 734 (7th Cir. 2008).

        Generally was diligent in pursuing his right to relief in state court, following the Illinois

Supreme Court’s Davis decision in 2014 (which he erroneously believed to be the trigger for his right

to seek relief under Miller). He then filed this petition approximately nine months after the Illinois

Supreme Court refused to take up his appeal from the denial of his successive post-conviction

application. It is apparent from the petition, however, that he misapprehended the applicable time limits

for seeking federal habeas relief, and consequently he did not pursue this avenue with diligence.

(Doc. 1, p. 13).

        Generally’s response to the motion to dismiss (Doc. 20) does not set forth any basis for

equitable tolling to apply. He argues that the state court “incorrectly found I could not meet the

prejudice portion of the cause and prejudice test” for bringing a successive post-conviction petition.

(Doc. 20). But the “cause and prejudice test” goes to the merits of the appellate court’s decision

affirming the dismissal of the successive state post-conviction petition—it has nothing to do with

whether Generally is entitled to equitable tolling of the deadline to seek federal habeas relief.

        Generally’s misunderstanding of the applicable habeas deadlines is the type of “garden variety”

hindrance that does not suffice to justify equitable tolling. Obriecht v. Foster, 727 F.3d 744, 749 (7th
                                                    5
Cir. 2013); Taylor v. Michael, 724 F.3d 806, 811 (7th Cir. 2013) (“Lack of familiarity with the

law . . . is not a circumstance that justifies equitable tolling.”); Griffith v. Rednour, 614 F.3d 328, 331

(7th Cir. 2010) (negligence and mistake in calculating filing deadline do not constitute extraordinary

circumstances).

         Finally, the record indicates that at the time of his trial, Generally may have suffered from a

personality disorder. (Doc. 1-1, p. 4); People v. Generally, 90 N.E.3d 991, ¶ 12 (Ill. App. 2017). He

also tested lower than average on an IQ test (79), but his verbal skills were average or above. Id.

Generally stated in his motion for recruitment of counsel (denied in Doc. 13), that he has a “low IQ

and no legal training” and attended “some high school” without graduating. (Doc. 3, p. 2). Mental

incompetence or illness may, in some cases, provide grounds for equitable tolling. See Davis v.

Humphreys, 7547 F.3d 497 498-99, (7th Cir. 2014); Obriecht, 727 F.3d at 750-51 (“[M]ental illness

tolls a statute of limitations only if the illness in fact prevents the sufferer from managing his affairs

and thus from understanding his legal rights and acting upon them.”) (internal citation omitted).

Generally does not, however, present any argument to support equitable tolling on the basis of his

mental or intellectual condition in his response to the motion to dismiss. Nothing in the record indicates

that he suffered from any impairment during the period relevant to his habeas filing period (2012-

2018).

         Generally has not demonstrated that he faced extraordinary circumstances preventing him from

seeking federal habeas relief in a timely fashion. He is not entitled to equitable tolling. Accordingly,

the motion to dismiss shall be granted, and this action shall be dismissed with prejudice.

                                   CERTIFICATE OF APPEALABILITY

         Pursuant to Rule 11 of the Rules Governing Section 2254 Cases, this Court must “issue or deny

a certificate of appealability when it enters a final order adverse to the applicant.” A certificate should

be issued only where the petitioner “has made a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2).
                                                    6
        In order for a certificate of appealability to issue, a petitioner must show that “reasonable

jurists” would find this Court’s “assessment of the constitutional claims debatable or wrong.” See Slack

v. McDaniel, 529 U.S. 473, 484 (2000); Buck v. Davis, 137 S. Ct. 759, 773 (2017). Where a petition is

dismissed on procedural grounds without reaching the underlying constitutional issue, the petitioner

must show both that reasonable jurists would “find it debatable whether the petition states a valid claim

of the denial of a constitutional right and that jurists of reason would find it debatable whether the

district court was correct in its procedural ruling.” Slack, 529 U.S. at 484.

        Here, no reasonable jurist would find it debatable whether this Court’s ruling on the

untimeliness of the habeas petition is correct. Accordingly, the Court denies a certificate of

appealability.

        Generally may reapply for a certificate of appealability to the United States Court of Appeals,

Seventh Circuit. See FED. R. APP. P. 22(b); 28 U.S.C. § 2253(c)(1).

                                              DISPOSITION

        Respondent’s motion to dismiss the habeas corpus petition as time-barred (Doc. 12) is

GRANTED. This action is DISMISSED with prejudice. The Clerk of Court is DIRECTED to close

this case and enter judgment accordingly.

        If Generally wishes to appeal the dismissal of this action, his notice of appeal must be filed

with this Court within 30 days of the entry of judgment. FED. R. APP. P. 4(a)(1(A). A motion for leave

to appeal in forma pauperis (“IFP”) must set forth the issues Generally plans to present on appeal. See

FED. R. APP. P. 24(a)(1)(C). If Generally does choose to appeal and is allowed to proceed IFP, he will

be liable for a portion of the $505.00 appellate filing fee (the amount to be determined based on his

prison trust fund account records for the past six months) irrespective of the outcome of the appeal.

See FED. R. APP. P. 3(e); 28 U.S.C. § 1915(e)(2); Ammons v. Gerlinger, 547 F.3d 724, 725-26 (7th Cir.

2008); Sloan v. Lesza, 181 F.3d 857, 858-59 (7th Cir. 1999); Lucien v. Jockisch, 133 F.3d 464, 467

(7th Cir. 1998). A proper and timely motion filed pursuant to Federal Rule of Civil Procedure 59(e)
                                                    7
may toll the 30-day appeal deadline. FED. R. APP. P. 4(a)(4). A Rule 59(e) motion must be filed no

more than twenty-eight (28) days after the entry of the judgment, and this 28-day deadline cannot be

extended. Other motions, including a Rule 60 motion for relief from a final judgment, do not toll the

deadline for an appeal.

       IT IS SO ORDERED.

       DATED: July 24, 2019


                                                      ____________________________
                                                      NANCY J. ROSENSTENGEL
                                                      Chief U.S. District Judge




                                                 8
